Citation Nr: 0924922	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from January 1956 to November 
1957, including a period of inactive duty for training from 
February 19, 1994 to February 20, 1994.  He had additional 
unverified periods of service in the U.S. Army Reserves and 
the Army National Guard. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  A compensatory spinal list, due to pelvic tilt, was noted 
upon clinical entrance examination in November 1955.

2.  The competent clinical evidence of record establishes 
that the Veteran's current lumbar spine degenerative disc 
disease and arthritis are due to superimposed low back injury 
incurred while on inactive duty training.


CONCLUSIONS OF LAW

1.  Lumbar spine degenerative disc disease was incurred due 
to superimposed low back injury in active service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.6, 3.102, 3.303 (2008).

2.  Lumbar spine arthritis was incurred due to superimposed 
low back injury in active service.  38 U.S.C.A. §§ 101(24), 
1110,  1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, prior to the initial adjudication of the 
claim, VA satisfied its duty to notify by means of a June 
2006 letter from the agency of original jurisdiction (AOJ) to 
the appellant that informed him of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence and provided him with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in the 
event of award of the benefit sought.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, and VA examination reports.  
The Board notes that the record does not contain a complete 
set of records from the Veteran's service in the Reserves and 
Army National Guard.  Requests were made to the National 
Personnel Records Center (NPRC) for such records, but no 
records were on file.  The Board is mindful that, in a case 
such as this, where service medical records are unavailable, 
there is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that the Veteran's complete service 
treatment records are unavailable, the appeal must be decided 
on the evidence of record and, where possible, the Board's 
analysis has been undertaken with this heightened duty in 
mind.  

Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

A VA opinion with respect to the issue on appeal was obtained 
in January 2008.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examination is adequate because 
the examiner elicited substantial information regarding the 
Veteran's medical history and current symptoms and completed 
an objective examination of him.  The VA opinion obtained in 
this case was predicated on a review of the Veteran's claims 
file, the statements of the appellant, and a physical 
examination of him.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 2002).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.

Under 38 C.F.R. § 3.303(c), congenital or developmental 
defects are not diseases or injuries within the meaning of VA 
laws and regulations. VA's General Counsel, in a precedential 
General Counsel Opinion, reasoned that the term "disease" in 
38 U.S.C.A. §§ 1110 and 1131 and the term "defect" in 38 
C.F.R. § 3.303(c) are mutually exclusive, and concluded that 
service connection may be granted for diseases, but not 
defects, of a congenital, developmental, or familial origin.  
VAOPGCPREC 82-90 (1990) (originally issued as VA General 
Counsel Opinion 1-85 (Mar. 5, 1985)).  The opinion advised 
that when a disease is of a congenital, developmental, or 
familial nature, VA adjudicators are justified in finding 
that such disease by its very nature preexisted service and 
entitlement to service connection should turn on the question 
of whether manifestations of the disease in service 
constituted aggravation of the condition.  However, with 
respect to congenital or developmental defects, the General 
Counsel held that while it was clear that such conditions may 
not be service-connected because they are not diseases or 
injuries under the law, many such defects can be subject to 
superimposed disease or injury during an individual's 
military service; service connection may then be warranted 
for the resultant disability.  Id.

Spinal List

Initially, the Board notes that because a compensatory spinal 
list (due to a pelvic tilt) was noted on examination for 
entrance into service in November 1955, a presumption of 
soundness on induction as to a spinal list does not apply.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2007).  
The law further provides that, if a pre-existing disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 (West 2002) and 38 C.F.R. § 3.306 (2007) apply, and 
the burden falls on the veteran to establish aggravation.  
See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  
However, as noted above, a congenital defect is not service 
connectable as a matter of express VA regulation.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2008).  However, such defect can be 
subject to superimposed injury during service, and service 
connection may then be warranted for the resultant 
disability.

Low back disability other than spinal list

As the Veteran's November 1955 clinical pre-induction 
examination noted only a spinal list, the Veteran is presumed 
sound as to any other disability of the low back.  The 
Veteran contends that his current low back disability is due 
to an incident that occurred while he was serving on active 
duty, in which he injured his back while carrying pots and 
pans from the mess cage to the kitchen.  

The Board initially notes that the record contains a VA 
examination report dated in January 2008 that reveals 
diagnoses of degenerative arthritis and disc disease of the 
lumbar spine.  Therefore, the Board finds that the first 
element of a service connection claim, that of a current 
disability, has been met.

Regarding an in-service incurrence, a February 19, 1994 
treatment record from the Port Huron Hospital Emergency 
Center shows that the Veteran was diagnosed with acute lumbar 
strain. 

In a DA Form 2823, Sworn Statement, dated February 19, 1994, 
the Veteran reported that he was taking pots and pans from 
the storage room to the kitchen and when he "went to put 
them down in the kitchen, [his] back went out causing him to 
fall face down on the floor.  In another DA Form 2823, Sworn 
Statement, dated February 19, 1994, J. J. J., stated that the 
Veteran, while delivering pots and pans from the mess storage 
area to the kitchen and attempting to place them down, 
grabbed his back and fell to the floor, face down.  He also 
indicated that immediate medical attention was requested.

A DA Form 2173, Statement of Medical Examination and Duty 
Status, dated February 20, 1994 shows that an accident 
occurred on February 19, 1994 while the Veteran was on 
inactive duty training.  Under  Section I, which was 
completed by the attending physician or hospital patient 
administrator, it was reported that the Veteran was admitted 
at 9:00 am on February 19, 1994 as an outpatient at Port 
Huron Hospital and that the nature and extent of his injury 
was a hurt back and an acute lumbar strain.  The medical 
opinion was that the injury was incurred in the line of duty.  
The reported details of the accident were that the injury 
occurred at 8:30 AM on February 19, 1994 at Port Huron, 
Michigan, when the Veteran was carrying pots and pans from 
the storage area to cook.  Under Section II, which was 
completed by the Unit Commander or Unit Advisor, it was 
reported that the Veteran was on inactive duty for training 
from 8:00 am on February 19, 1994 to 5:00 pm on February 20, 
1994.  The details of the accident was that the Veteran was 
carrying pots and pans from the mess cage to the kitchen and 
when he put them down he felt a sharp pain in his back and 
fell down.  He was sent to Port Huron Hospital for medical 
treatment.  It was indicated that the injury was considered 
to have been incurred in the line of duty.

A March 1, 1994 private treatment record shows that the 
Veteran's chief complaint was that on February 19, 1994, he 
bent over to pick up something and his back went out at the 
Michigan National Guard.  The Veteran also reported that he 
had only had mild back problems in the past.  He further 
indicated that while doing some bending while working as a 
cook for the National Guard several days prior, he had a 
snapping sensation in his back and pain in his back with 
radiation into both legs in somewhat of a non-radicular 
pattern.  Examination of the Veteran's back showed tenderness 
in the low back with spasm with forward flexion beyond 30 
degrees.  Straight leg raising aggravated the back with 
buttock pain bilaterally at 30 degrees, but no real radicular 
component.  There were no gross neurologic findings.  X-rays 
showed moderate degenerative changes and some radiation into 
the "groins bilaterally," but with no evidence of hip 
irritability.  The examiner's assessment was lumbar disc 
disease with nerve root irritability.

Regarding a medical nexus, in an April 2007 letter, the 
Veteran's treating chiropractor, Dr. S. D. A., opined that 
the Veteran's current condition is the direct result of his 
1994 accident.  Dr. S. D. A indicated that an 1998 x-ray 
showed that the Veteran suffered from a tilted L4 vertebra, 
which produced an open L4-L5 disc wedge on the right and that 
any damage to the disc caused by lifting or bending (typical 
motions that injure discs) would allow L4 to tilt.  According 
to Dr. S. D. A., who indicated that he had reviewed the 
February 1994 DA Form 2173, Statement of Medical Examination 
and Duty Status and had interviewed the Veteran about the 
matter:

It is my opinion that when [the Veteran] 
lifted those pots and pans, he overloaded 
the L4 disc and possibly the L5 disc 
which caused the nucleous pulposus of the 
discs to push to one side, pushing out 
the outer annular fibers of the disc 
resulting in disc herniations.  According 
to his medical examination form, no MRI 
was done to confirm this happened and a 
purely speculative diagnosis (guess) was 
given to this man's true condition.  Once 
the disc is damaged it will remain 
damaged for life.  The condition will 
then deteriorate arthritically whereby 
the discs dry up and thin out and bone 
spurs form around the vertebrae and 
connecting joints.  It is also my opinion 
that the condition that [the Veteran] 
finds himself today is the direct result 
from the 1994 incident.  Time will not 
have "healed" this condition, only 
worsen it.

A January 2008 VA examination report shows that after a 
physical examination of the Veteran, radiographic findings, 
his employment history between stints in the military, and a 
review of his service treatment records, the examiner opined 
that it was his opinion that the Veteran's "current spine 
condition is less likely as not merely the result of carrying 
pots approximately fourty years ago.  It is likely due to his 
previous history of physical labor between his episodes of 
duty in military service." (The Board notes that the 
examination report shows that the Veteran reported that 
between 1959 and 1974, he had a job in construction, with a 
large amount of physical labor).

In weighing the probative value of both opinions as to the 
etiology of the Veteran's low back disability, the Board 
finds that the April 2007 opinion to be highly probative and 
that the January 2008 VA opinion to be less probative.  In 
this regard, the Board notes that the April 2007 examiner did 
not review the Veteran's entire claims file.  Nevertheless, 
he did specifically reference the Veteran's February 1994 DA 
Form 2173 Statement of Medical Examination and Duty Status 
and based his opinion about the etiology of the Veteran's low 
back disability on such clinical record as well as his prior 
examinations and x-rays of the Veteran.  However, although 
the January 2008 VA examiner indicated that his opinion was 
based on a review of the Veteran's service treatment records, 
he, unlike the April 2007 examiner, did not specifically 
reference the Veteran's February 1994 DA Form 2173 Statement 
of Medical Examination and Duty Status or any other records 
from the February 1994 incident.  Further, the January 2008 
VA examiner's negative nexus opinion was based on an 
inaccurate factual premise.  In this regard, the January 2008 
VA examiner stated that the current spine condition was "not 
merely the result of carrying pots approximately fourty [sic] 
years ago." As noted above, the contemporaneous evidence of 
record shows that the incident occurred in 1994, which would 
have been approximately 14 years from the date of the 2008 
examination and not 40 years.  Additionally, the February 
1994 DA Form 2177 specified that low back injury occurred 
when the Veteran was placing the pots and pans, and fell, not 
simply while carrying pots and pans.  The Court has held that 
a medical opinion based on an inaccurate factual premise is 
not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Further, to the extent that the January 2008 VA examiner 
indicated that post service employment may have played a role 
in the onset of the Veteran's low back disability, the Board 
notes that such fact does not negate the etiological 
relationship, established by competent clinical opinion of 
record, between the low back injury incurred in 1994 while 
the Veteran was on inactive duty for training and his current 
low back arthritis and degenerative disc disease.  Therefore, 
in view of the foregoing, and with resolution of doubt in the 
Appellant's favor, the Board finds that competent clinical 
evidence of record supports a grant of service connection for 
low back degenerative disc disease and arthritis.


ORDER

Entitlement to service connection for lumbar spine 
degenerative disc disease is granted.

Entitlement to service connection for lumbar spine arthritis 
is granted.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


